Case: 1:17-cv-00783-WOB-KLL Doc #: 36 Filed: 07/17/19 Page: 1 of 1 PAGEID #: 234

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

CIVIL MINUTES
SCHEDULING/STATUS CONFERENCE © Vig telephone)
BEFORE THE HONORABLE KAREN L. LITKOVITZ, U.S MAGISTRATE JUDGE

DATE: 7-(7~( 4 Case No. 1:17-ev-783
TIME: 3:9 opr Case Title: S&S Healthcare v. TRPN, Inc.

COURTROOM DEPUTY: Arthur Hill

LAW CLERK: Layrn Ahern

COURT REPORTER: none present
COURTSMART RECORDING: 4#—_

 

Attorney(s) for Plaintiff(s):
i Nye
Teshva Smrth

Peter Spe

Kevin Sain

 

 

DOCKET ENTRY/PROCEDURES:

cen an ‘

 

 

 

 

 

 

. Court Order to follow.

; x Case cont'd for a follow-up status conference a Cl wl. €or ZIANe 3 mn
betore ve Lite fe

Other:

 

 

 
